United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3436
                                     ___________

C. Dennis Zyburo; Catherine A. Zyburo, *
                                       *
                   Appellants,         * Appeal from the United States
                                       * District Court for the Western
      v.                               * District of Missouri.
                                       *
Marriott Hotel Services, Inc.,         *      [UNPUBLISHED]
                                       *
                   Appellee.           *
                                 ___________

                            Submitted: July 28, 1999
                                Filed: August 13, 1999
                                   ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       C. Dennis Zyburo and Catherine A. Zyburo appeal following an adverse jury
verdict in the Zyburos' action to recover for injuries suffered when C. Dennis Zyburo
slipped and fell in a Marriott Hotel. The Zyburos contend the district court committed
error in admitting certain evidence offered by the hotel and in permitting jury argument
about this evidence. The Zyburos also contend the district court committed error in
submitting a jury instruction that misstated their theory of liability against the hotel.
Having reviewed the record in the context of the Zyburos' arguments, we find the
record supports the district court's decisions. Because our review involves the
application of well-established principles of law in fact intensive circumstances, we
conclude an extensive discussion would serve no useful precedential purpose. We thus
affirm the district court without further discussion. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-